Petition for Writ of Mandamus Denied and Opinion filed November 22, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00925-CV



                       IN RE ALI CHOUDHRI, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              190th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-27197

                         MEMORANDUM OPINION

      On November 15, 2016, relator Ali Choudhri filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Patricia J. Kerrigan, presiding judge of the 190th District Court of Harris County,
to vacate her “Order Referring Motions to Special Master” signed on November
3, 2016.

      To obtain mandamus relief, a relator must show both that the trial court
clearly abused its discretion and that the relator has no adequate remedy by appeal.
In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Relator has not shown that he is entitled to mandamus relief.

      We therefore deny relator’s petition for writ of mandamus.


                                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices McCally and Brown.




                                         2